EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph E. Wrkich on August 19, 2021.
The application has been amended as follows: 
(A) Cancel claims 23-24 and rejoining claims 20-22, 25, 35-37 and 39 with claims1-8, 15, 17-19 for allowance.
(B) Amending the flowing claims:
In claim 1:
(i) In lines 17-18, replace the limitation of “a diene ligand, analkylidene ligand, or X1 and X2 are joined to form a metallocyclic ring” with -- or X1 and X2 are joined and together with M to form a metallocyclic ring--.
(ii) In line 19, replace “(1,5,6-trimethylindenyl)” with --bis(1,5,6-trimethylindenyl)--.
In claim 4:
(i) In the last line, replace “and” with --or--.
In claim 7:
(i) In the last line, insert the term --or-- in the front of “Si(CH2)3” at end of the line.
In claim 15:
(i) In the last line, replace “and” with --or--.
In claim 18:
(i) In the last line, replace “and” with --or--.
In claim 21:
(i) In line 4, insert --weight average molecular weight-- in the front of “Mw”.
In claim 35:

In claim 36:
(i) In line 4, insert --weight average molecular weight-- in the front of “Mw”.
In claim 37:
(i) In line 4, insert --weight average molecular weight-- in the front of “Mw”.
In claim 39:
(i) In line 4, insert --weight average molecular weight-- in the front of “Mw”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765

/Caixia Lu/Primary Examiner, Art Unit 1765